Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered July 31, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The challenges which defendant raises to the sufficiency of his plea allocution are not preserved for review as a matter of law (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 110 AD2d 909, lv denied 66 NY2d 615). Nor is review in the interest of justice warranted inasmuch as the plea allocution satisfied the requirements of People v Harris (61 NY2d 9; see also, People v Buckhannon, 108 AD2d 818).
Moreover, it is clear from the record that the defendant entered his plea of guilty to the crime of robbery in the second degree (Penal Law § 160.10). The sentence imposed, which was precisely that for which defendant had bargained (see, People v Kazepis, 101 AD2d 816), was a legal one. Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.